Citation Nr: 1421746	
Decision Date: 05/14/14    Archive Date: 05/21/14

DOCKET NO.  11-25 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for sinusitis, to include as secondary to a service-connected deviated nasal septum.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1980 to October 1983. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota. 

In June 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is of record.

In addition to the paper claims file, the Board has reviewed the record maintained in the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files associated with the Veteran's claim.


FINDING OF FACT

Sinusitis was not present in service, is not etiologically related to service, and was not caused or aggravated by his service-connected deviated septum.


CONCLUSION OF LAW

The criteria for entitlement to service connection for sinusitis are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2013).







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473   (2006).  The duty to notify was satisfied in a December 2009 letter to the Veteran. 

The duty to assist has also been satisfied.  The Veteran's service treatment records, post-service medical records and lay statements from the Veteran are in the claims file and were reviewed in connection with his claim.  The Veteran has not identified any additional outstanding evidence in this matter that could be used to substantiate his service connection claim.

The Veteran was afforded VA examinations in January 2011 and March 2012 to assess the nature and etiology of his sinus condition.  The VA examinations were adequate, as the examiners conducted complete examinations, fully reviewed the Veteran's medical history, recorded all findings considered relevant under the applicable law and regulations, and offered well-supported opinions based on consideration of the full history of the Veteran's claimed disorder.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4).

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.




II.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131. Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503 (1992).

The Veteran is seeking service connection for sinusitis that he claims is due to a deviated septum he incurred in service.  Specifically, the Veteran maintains he was punched in the face during service, sustained a broken nose, and had suffered sinus problems since that incident.  The Board notes that he has a noncompensable disability rating for a deviated nasal septum.

The Veteran's August 1980 enlistment examination reflected normal findings for his nose, sinuses, mouth and throat.  The examination report does not show any complaints, treatment or diagnosis for any respiratory conditions.

Service treatment records reflect that the Veteran was seen in June 1982 with complaints of chest pain for two weeks.  In July 1982, he was seen for complaints of a sore throat and swollen glands.  The examiner noted a possible strep throat infection.  In April 1983, he was treated for flu symptoms, body aches, a congested nose and headaches.  The treatment record notes an assessment of sinus headaches.

The Veteran's service records are silent for any mention of a broken nose sustained in service.  Service treatment records also do not reflect that the Veteran was ever diagnosed with sinusitis while in service.  His June 1983 separation examination report reflects normal findings for his nose, sinuses, mouth and throat, and there was no mention of any broken nose in service.

A September 2005 VA treatment record notes that the Veteran's sinuses were nontender to palpation with no evidence of swelling, erythema, exudates or ulceration.  An October 2008 VA treatment record noted that he reported experiencing sinus pain.  In November 2010, the Veteran underwent a computed axial tomography (CT) scan which revealed evidence of sinusitis.  A January 2011 VA treatment record reflects that the Veteran underwent an MRI scan which revealed acute sinusitis.

In January 2011, the Veteran was afforded a VA examination to determine the nature and etiology of his sinus problems.  He complained of lightheadedness and difficulty with breathing out of the left side of his nose.  He denied taking any medications.  He reported being treated twice since 2005 for sinusitis and respiratory symptoms.  He did not have any purulent discharge or speech impediment.  The examiner noted that the Veteran was a current smoker and had a 60 pack/year history of smoking.  

Upon examination, the Veteran was not found to be under any acute distress.  He was found to be afebrile.  The examiner found no focalized sinus tenderness upon percussion, and an external inspection revealed the end of the Veteran's nose tuned to his right just a small amount.  There was no mucopurulent drainage seen in either nostril, both nostrils were patent, and the pharynx revealed no posterior drainage.  The examiner reviewed the November 2010 CT scan and noted that it showed mild trace ethmoid mucosal thickening and moderate left maxillary mucosal thickening, treated with antibiotics.  The examiner noted that the Veteran was no longer taking any antibiotics.  

The examiner diagnosed the Veteran with lightheadedness and noted a subjective history of nasal fracture.  He opined that the Veteran's ear, nose and throat ("ENT") symptoms were not caused by or a result of military service.  He noted that the Veteran was treated for acute and transitory respiratory conditions more than 27 years prior to the VA examination, and there was no evidence of a chronic sinus disease since that time.  The examiner noted that the computerized patient record system showed medical records reflecting that the Veteran had a motorcycle accident at age 22, and the records indicated he suffered a skull fracture.  The examiner also noted a VA examination report in 2005 that noted the Veteran denied obstruction, chronic nasal congestion, discharge or draining.  The Veteran stated that it was clear and unmistakable that the Veteran was only treated for acute and transitory upper respiratory conditions in service with no objective medical evidence showing a chronic nasal disease related to incidents in service.

In March 2012, the Veteran was afforded a second VA examination for his sinus problems.  The examiner noted the Veteran's reports of sustaining a nasal fracture in 1982 and claims of suffering from a chronic sinus condition since that time.  He also noted an October 2011 medical record that reflected the Veteran had sinusitis.  However, the March 2012 VA examiner noted that the Veteran did not presently have sinusitis.  In his opinion, the VA examiner stated that the Veteran had episodic sinus infections related to his work, as well as episodic bouts of upper respiratory infection ("URI") and bronchitis in service.  The examiner noted that an extensive review of the Veteran's records indicates no documented sinus infections from 1990 to 2006.  There was an episode of sinus tenderness in 2006 and sinus infections in 2010 and 2011.  As a result, the examiner concluded that the Veteran's nasal septal deviation was not a factor in causing recurrent sinus infections or sinus disease, and he concluded that his work as a cabinet maker has aggravated his sinus congestion.

The Board finds the two negative nexus opinions from the January 2011 and March 2012 VA examiners are entitled to great probative weight.  The opinions were provided following examination of the Veteran and a review of the claims file.  The examiners addressed the Veteran's assertions as to the origin of his sinus problems and provided detailed rationales for their conclusions that the Veteran's episodic sinus problems were neither caused by service, and were unrelated and not aggravated by his deviated nasal septum.  Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012) (examination reports are adequate when they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion).  There is no medical opinion to the contrary in the record concerning the etiology of the Veteran's sinus condition.

After extensive review of the medical evidence of record, the Board finds that the Veteran does not appear to have a chronic sinusitis disability that is related to service.  Treatment records show that his sinusitis has been acute in nature, and two VA examiners have concluded that his sinus symptoms are not related to either service or his deviated nasal septum.  In order for the Veteran's sinus condition to be recognized as service connected, the competent evidence of record must establish a link between the conditions and an in-service injury or disease or a service-connected disorder.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310.  

After a review of all the evidence, lay and medical, the Board finds that the weight of the evidence of record is against the Veteran's claim for service connection for sinusitis.  The Board notes that service treatment records show no indication of a diagnosis of sinusitis in service or of chronic symptoms in service.  The Veteran's June 1983 separation examination reflects normal findings with no mention of any sinus problems.  The Board also finds that the Veteran did not have continuous symptoms since service separation.  

The Board acknowledges the Veteran's belief that his sinus condition is related to his military service.  As noted above, the Veteran has reported that he first experienced symptoms of sinus symptoms during service, that he sought treatment during service, and that he has had sinus problems since service.  The Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge (i.e., experiencing symptoms either in service or after service).  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, as a layperson without the appropriate medical training and expertise, the Veteran is simply not competent to provide a probative opinion on a medical matter, such as an etiological relationship between any current disability and military service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Based on a review of the foregoing evidence and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claim seeking service connection for sinusitis.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for sinusitis, to include as secondary to service-connected deviated nasal septum, is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


